Citation Nr: 1125813	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  05-34 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including post traumatic stress disorder, to include as secondary to service-connected disabilities.  

2.  Entitlement to an increase in the 20 percent evaluation currently assigned for degenerative disc and degenerative joint disease of the lumbosacral spine.  

3.  Entitlement to an increase in the 20 percent evaluation currently assigned for cervical strain.  

4.  Entitlement to service connection for joint pains involving the left shoulder and bilateral ankles, to include as due to undiagnosed illness.  

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from February 1985 to February 1992.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from October 2004 and November 2006 decisions by the RO.  

In June 2010, the Board, among other things, denied the claims concerning service connection for psychiatric disability, and increased ratings for the lumbar spine and cervical spine disabilities.  The Board remanded claims concerning service connection for left shoulder and bilateral ankle disability.  The Veteran appealed the Board's decision as to the denied psychiatric, lumbar spine and cervical spine disability claims to the United States Court of Appeals for Veterans Claims, (Court).  Pursuant to a December 2010 joint motion for remand (JMR), the Court vacated, in part, the Board's decision as to these denied claims and remanded those issues for compliance with the terms of the joint motion.  

As to the left shoulder and ankle claims, since it is not clear what if any action has been taken on those claims while the other issues were appealed to the Court, the Board will simply re-state the instructions given in the June 2010 Remand, to ensure these issues remain on track.  

The appeal is REMANDED to the RO, and VA will notify the Veteran if further action is required.  


REMAND

As a result of the Order of the Court, the Board has been directed to undertake action consistent with the Joint Motion for Remand (JMR).  

Initially, the Board notes that in a letter received in April 2011, the attorney reported that the Veteran was granted a total rating for compensation purposes based on individual unemployability (TDIU) by the RO in November 2010.  Although this issue was not on appeal before the Court, it was addressed in the JMR and the Court directed the Board to consider whether such a claim had been raised by the Veteran.  As the claim for TDIU has been granted, the issue, with respect to the Court's directive, is now moot.  Additionally, while the attorney indicated that the Veteran filed a notice of disagreement with the effective date assigned for the TDIU, that issue is a separate matter and not, at this time, within the jurisdiction of the Board.  However, as the current issues on appeal are being remanded to the RO for additional development, the TDIU claim will be consolidated with the current appeal if appropriate.  At this point, however, no further action on the TDIU claim is necessary, except to the extent that it is brought to the attention of the RO for further action as deemed appropriate.  

In the Joint Motion, it was asserted, in part, that the evidence of record suggested that the Veteran's current psychiatric problems may be related to his service-connected disabilities, and that the Board failed to obtain a medical opinion as to whether there was an etiological relationship.  Therefore, the Board was directed to obtain a medical opinion on this question.  

With respect to the issues concerning increased ratings for the Veteran's neck and low back disability, it is not clear whether the grant of TDIU benefits resolved whatever problem may have been perceived with respect to the Board's decision concerning the schedular evaluation of those disabilities.  Nevertheless, since there has been no formal withdrawal of the appeal of these issues, the Veteran has reportedly been granted entitlement to TDIU, and the most recent VA examination is more than three years old, the Board is of the opinion that a more current VA examination would be appropriate.  

Accordingly, the claim is REMANDED to the RO for the following action:  

1.  The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his cervical and lumbosacral spine disabilities and any psychiatric problems since January 2008.  After securing the necessary releases, the RO should attempt to obtain copies of all medical records from the identified treatment sources, and associate them with the claims folder.  All attempts to procure records should be documented in the file, and the Veteran should be notified of unsuccessful efforts in this regard.  

2.  The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any identified psychiatric disorder.  The claims folder should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with the examination.  With supporting rationale, the examiner should accomplish the following: 

a)  Identify all current psychiatric diagnoses of the Veteran;  

b)  If PTSD is diagnosed, offer an opinion as to whether it is at least as likely as not due to a confirmed or verified in-service stressor. 

c)  Offer an opinion as whether it is at least as likely as not that any identified psychiatric disorder is proximately due to, the result of, or aggravated by a service-connected disability.  If aggravated, the degree of aggravation should be quantified, if possible.  

d)  If it is concluded that no psychiatric disorder is proximately due to, the result of, or aggravated by any of the Veteran's service-connected disabilities, the examiner should opine as to whether any currently diagnosed psychiatric disorder is otherwise related to military service or any event that occurred therein.  

If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion.  Thereafter, the RO should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

3.  The Veteran should be afforded VA orthopedic and neurological examinations to determine the current severity of his cervical and lumbosacral spine disabilities.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiners for review, and a notation to the effect that this record review took place should be included in the report.  The examiners should provide the answers/findings indicated below to each question or instruction posed.  

The orthopedic examiner should respond to the following:  

a)  Note any limitations of motion in the cervical and thoracolumbar spine.  

b)  Indicate whether the cervical and thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss or favorable or unfavorable ankylosis due to any excess fatigability, weakened movement or incoordination.  

c)  Lastly, the examiner should express an opinion on whether pain of the cervical and thoracolumbar spine could significantly limit functional ability during flare-ups or when the spine is used repeatedly over a period of time.  These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

The neurological examiner should identify any neurological complaints or findings attributable to the cervical and thoracolumbar spine.  The examiner should also provide a written discussion of the degree of residual weakness or sensory disturbance due to the cervical and thoracolumbar spine disabilities, and how it impacts on motor function of the cervical and thoracolumbar spine.  The examiner should: 

a)  Indicate whether the Veteran has recurring attacks of intervertebral disc syndrome referable to the cervical and/or thoracolumbar spine disability?  If so, indicate the degree of intermittent relief he experiences between those attacks.  

b)  The examiner should note whether any intervertebral disc syndrome that may be present in the cervical or thoracolumbar spine results in incapacitating episodes and indicate the total duration of any of these episodes for each spinal segment.  

The examiners should be advised that all questions must be answered, to the extent feasible, so that the Board may rate the Veteran's disability in accordance with the specified criteria.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion.  Thereafter, the RO should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.  

4.  After the requested development has been completed, the RO should readjudicate the claims.  This should include consideration of whether any identified psychiatric disorder is proximately due to or the result of, or aggravated by the Veteran's service-connected disabilities.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

RESTATEMENT OF JUNE 2010 REMAND INSTRUCTIONS

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any identified left shoulder or bilateral ankle disability.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests should be undertaken, and the examiner should respond to the following:  

a)  Assuming the August 1987 service treatment records reflect right ankle complaints/strain, is it at least as likely as not that the Veteran has any current right ankle residuals from that?  

b)  Based on review of the file, are there any objective medical indications that the Veteran has symptomatology such as pain of the left shoulder or ankles?  If so, is such symptomatology attributable to a known diagnosis?  

c)  If the manifestations of the symptomatology related to the left shoulder or bilateral ankles cannot be attributed to a known diagnosis, the examiner should render an opinion as to whether it is at least as likely as not that any problems involving left shoulder and ankles are the result of an undiagnosed illness or a medically unexplained chronic multisymptom illness originating during or as a result of his period of military service, inclusive of service in Southwest Asia during Desert Shield/Storm?  

The examiner should describe all findings in detail and provide a complete rationale and basis for any opinions offered.  If the examiner is only able to theorize or speculate as to this matter, he or she should so state, and explain the basis for that.  

2.  After the requested development has been completed, the AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

